20-7 IZBa MFWw
Case 20-12841-MFW Doc 632 Filed 01/12/21 Page1of9

 

ie} 202) -A"
rE RECEIVED PRICE
Member: Scan tag # 7446133055 : SWAN 2201
Club #7446 : | |
Original agreement # 744620877 ie Bre COORET

 

 

 

Lonny Ohlfest

Jan, 8th, 2021
Reference: Contract dispute for Lonny Ohlfest

I have been having two personal training sessions a week at the
YouFit gym for just under two years. When the pandemic was
getting worse in April of 2021, the gym responsibly closed
directly after one of my sessions. Before leaving on that day, |
signed an agreement to put my contract on what the gym titled
as “vacation” status. The vacation contract was to suspend the
payments for three months and at no charge for this change. As
we know, the pandemic raged on and the gym remained closed.

At the time of closure, the gym still owed me for several
sessions. The gym did later start, inappropriately, billing me
and this issue was addressed (Attached exhibit “ #1”). I was
refunded the month’s billing of $304 and assured that I would
receive the sessions | had already paid for. The gym did reopen
yet I never received notification that the gym was opened.
Apparently, the gym began to bill me even without notification
that they had reopened. The credit card used for the payments
had already been closed due to the gym’s inappropriate bill and
because of issues with another company.

lam 71-years-old and suffer from a medical condition that puts
me at higher risk for Covid infection, therefore, I would not be
returning to the gym anytime soon. To this day, and even more
so currently, it would be most foolish for me to return to the

 
Case 20-12841-MFW Doc 632 Filed 01/12/21 Page 2of9

gym in view that the virus is even more contagious and gyms
are labeled as a “high risk” for infection facility (See page two
of Exhibit “#2”, entitled “Know the Risks”).

During the Summer period, the gym had emailed mea
completely different contract that they wanted me to agree to
(Exhibit “#3”). I did not sign the new agreement. This
agreement was for a higher rate than J had previously agreed
to. This new offer also appeared to show that my past contract
was now void.

The gym has and continues to text me with a message to call
them to “resolve” my account. I had called on November 3rd,
2020 at 11:47 AM and spoke with Viva. During this
conversation, I was notified that I now owed them over
$1000.00; all this news to me. I let Viva know that I am 71-
years-old and that we remain in the height of the pandemic. I
informed her that I am not coming back anytime soon. I also
stated that the gym had breached the contract due to the virus
and my action, to not attend and pay, could be viewed in the
same vein as their action. Viva offered me an absurd
proposition where I could immediately start paying all past due
monies and simultaneously pay new monthly payments while
making up all the past sessions, along with current sessions,
yet all the past sessions would have to be made up within what
I recall as a three month period. This would mean that I would
have to attend at least 4 to 5 sessions a week, again, during the
height of the pandemic and again, I am 71-years-old and this
might be more sessions than could be handled. I wasn’t about
to accept this “special offer.” I stated that should they wish to
proceed with demanding payment, please take me to court so
that we could resolve this issue and, until then, I would not be
paying for services that I could not receive. Viva stated that
they would not take me to court but would just turn my

 
Case 20-12841-MFW Doc 632 Filed 01/12/21 Page 3of9

account over to a bill collector. Since it was stated that the
conversation was recorded, all of this is verifiable through the
gym’s recording.

Should the gym wish to be realistic and reasonable, there is a
strong possibility that I would return as a once again,
extremely satisfied, customer, as stated in the two rave reviews
I had previously submitted. After spending nearly $6000.00 for
services at the gym, their current approach seems a most poor
business approach, especially if they were hoping for customer
retention once the virus is more under control. So, for me, and
possibly many others in my position, the money they say I owe
will remain as uncollectible. I pray that my contract, should it
exist, for continued services and past payments be nullified and
not be extended to the new owners of the gym.

Thank you for your time.

Respectfully,

le ale

Lon Ohlfest
6000 SW 72 Ave
Miami, Fl 33143

Email: OhlfestLon@comcast.net
Info Youfit ginfo@youfit.com@ase 20-12841-MFW Doc 632 Filed 01/4281 Pag +t 5/7/2020 9:59 AM
Na6Nalyj > ))Lkqnra_qnéc oarea |] craai_aj p OU ( \
4

To LON OHLFEST <ohifestion@comcast.ne id
We do apologize for the delay in getting back to you. As you can imagine, we've been overloaded by messages on all platforms
causing a delay in our response time.

 
 
 

     
 

Hi Lon,

We've gone ahead and issued you a refund for the invoice drafted on 3/23, in the amount of $304. Please allow up to 7-10 business
days for this to reflect in your account. Once we reopen we will extend the time out on your unused sessions that were still active at
the time of our closure. We hope this resolves your issue.

Please let us know if you have any additional questions or if | can be of further assistance.
Thank you, and be well.
Gen Cann

Customer Relations Representative
Youfit Health Clubs

On Sun, May 3, 2020 at 12:08 PM LON OHLFEST < ohifestlon@comeast.net> wrote:
Dear Gen,
So, | believe we agree on the timeline here.

1. The gym closed while still owing me the rest of the month at two personal training session per
week.

2. Due to unexpected circumstances with the virus, my account was put on vacation. When,
without these circumstances, the account would not have been put on vacation. | was, therefore,
placed into a position of "impossibility of performance" to give a 30 day notice.

3. Youfit is holding to their contractual guideline of requiring a 30 day notice to go to the vacation
status, while ignoring the circumstances.

4. While Youfit has an impossibility of performance due to being closed, it is now refusing a refund
for services that it is not capable of providing.

| am asking for the immediate refund of $304 that was paid on March 20, 2020. And, | am asking
for written confirmation that Youfit still owes me for the remaining sessions that were paid for on
March 2, 2020 that were not delivered since the gym was closed down.

As a side note, please know that | do write reviews, so please refer to the two glowing reviews that
| gave to Youfit in the past. This current situation is beginning to sour me on Youfit when | have
done nothing other than being anxiously waiting to return.

Please do the right thing to preserve a most loyal customer as | approach my second year of
training twice a week.

Thank you again for your time and attention to this matter,

Best Regards and stay safe,

 

 

 
epee” Doc 632 Filed 01/12/21 rp {>
— See esge &

KNOW THE RISKS

Opening post |
’ Getting restaurant takeout LOW
ETO ae aT) RISK
ie ay Lem Caines
2 Going camping ee
3 Food shopping |
3 Going for a walk, run, or bike ride with others
ee UC PTem TO) hI
4 Staying at a hotel for two nights re
4 Sitting ina doctor's waitingroom poy *
4 Going toa library or museum met
4 Eating ina restaurant (outside) :
4 Walking ina busy high street
4 Spending an hour at a playground
i MMC RU LOU RTM ILL EY
ie ee CUCU RSL!)
* * Going to a beach
oe = Browsing at a big shopping centre
sia tey ae RR COR LO) MESA
cote eee OURO ME Cea
eee = Swimming in a public pool
aime Ta a atari ale tai Tmt
Going to the hairdressers or barbers
Eating in a restaurant (inside) —-
Attending a wedding or funeral fs: 7
BCU Mel: sy
ENUM rer] ¥
Playing football
' Hugging or shaking hands when greeting a friend

bs
sak

TS

ere

ae ee
Me ns

i

 
Case 20-12841-MFW Doc 632 Filed 01/12/21 Page 6 of 9

    

pT re mep mel ey) Bam

SLIMIYSIOM +005 YIM adinsas SNOIBijad e Hulpuany 6
TUTATTOL-DEm DE Lele be ame UTD 6

' 149)U0) ISNW ahse] & UTED SLE ‘3

ot bade TUE ROT Tae

etd b y rae Crea 0} Bujon x

ena, diy APR steat? Pehch

jayjnge rE {ick
puatay e Buijaaib uayM ee CTeL TTT Ae
Tse p hele) RES

ALU ed

aueid Ag buljaneyy

jeiIUNy 40 Aulppam e Hulpuany

Cl Pica moe ce

PRTC ACPLOSr STE eae P eee

2pe%
 

mas 20-12841-Nhe? DBbppee e phaentTZ121 Page 7 of 9 /
t Yo U F | t tr Yo uCoa C Scan Tag Number: _7446133055_ Manager Initials:

\¢

 

 

 

 

 

B.% HEALTH CLUBS PERSONAL TRAINING AGREEMENT
HS10052 (PLEASE PRINT AND FILL OUT COMPLETELY)
003E Commercial Bvd Oakland Park = FL_- 33334 Club #7446 Agreement # 744620877 source EVENTS
LONNY OHLFEST 01/26/1949 Male
First Name Cast Birth Date Male [Female | Other
6000 SW 72ND AVENUE MIAMI FL 33143
Street Address City State ‘Zip Code
(305) 238-2591 (000) 000-0000 (786) 236-3518 ext:
Primary Phone # Cell Phone # Emergency Phone #
15412527490260= ohlfestlon@comcast.net EVENTS
Driver's License # E-mail Address Source

By signing below, | consent to receive calls, emails, and texts from Youfit, including infor ning my bership, special offers
from Youfit, and advertising and telemarketing messages. Calls and messages may be sent to me through an automatic telephone dialing system or an
artificlal or prerecorded voice. Signing this consent Is NOT a condition of membership or a condition of purchasing any property, goods, or services
from Youfit.

 

 

Program Type [2 (EFT) MEMBERSHIP start pate 04/01/2020
[x] EFT
Sessions per Period 1 | agree to the installment schedule which will include Open installments of $__$50.00__ (plus
applicable tax) due ___Monthty beginning _ 04/28/2020 __ installments will be billed on a
‘Amount per Session $50.00 (monthly) billing frequency and will continue to rollover and be billed on # month to month basis

until cancelled per the terms of this agreement.

Installment Amount $50.00 Initial

The service being requested is for individual or group training sessions, scheduled for one half

 

 

Ol Pl F hour each. Youfit Health Clubs, LLC will make every attempt to provide the best service possible,

acknowledging client requests (such as treiner gender, age, appointment time, etc.) but will

Start Date not be held liable, or otherwise does not effect the terms of this agreement, in the event these

nnn | | requests cannot be met. All appointment cancellations need to be made twenty-four (24) hours

. prior to the scheduled appointment time to not be considered a no-show’. In event the client

Total Sessions ‘ hows’ for their scheduled session, the client will be charged for that session. In the event

the trainer “no-shows” for the scheduled appointment and there is no other trainer available at

Balance Due that time, Youfit Health Clubs, |.LC will add one free training session to the original agreement
term.

Balance Due Date

 

Membership is renewed at the end of the initial obligation. This renewal shail not be for a period
greater than twelve (12 months). If you wish to discontinue or terminate your membership at that
$50 00 time you may do so in person at your Youfit location or with a written letter delivered via certified
$ ey | mail. It will take up to thirty (30) days from receipt to process your request, you must surrender
all personal training items provided by Youfit Health Clubs, LLC, and all payments must be
current. EFT membership must remain active and successfully billed for a minimum of three (3)

Process Fee $ |_| calendar months in order to submit a cancellation request.

 

First Installment

 

 

 

Total Due $ NON-USE OF FACILITIES: Youfit Health Clubs, LLC is not responsible for member's use of our
facilities or services. Member/Buyer is responsible for all payments under this agreement, even

Total Paid $ $0.00 if our facilities and services are not used.

 

 

 

 

 

 

 

HOW TO CANCEL YOUR PERSONAL TRAINING AGREEMENT ——_—— INITIAL
Buyer may terminate this agreement with Youfit Health Clubs, LLC by completion of cancellation request form at your
Youfit location or with a written letter delivered via certified mail. It will take up to thirty (30) days from receipt to process
your request. Buyer Is responsible for all payments due during the thirty (30) day cancellation period. Purchased sessions
will be available for use per the time frame explained on the back of thls agreement. Member must maintain an active Youfit
membership in order to utilize services and/or sessions. Buyer ts responsible for ali fees incurred until membership Is
cancelled per the terms of this agreement. EFT Memberships must remain active and successfully billed for a minimum of
three (3) calendar months in order to submit a cancellation request.

You, the Buyer, may cancel this agreement at anytime prior to midnight of the third business day of the club after the date
of this agreement excluding weekends and holidays, and receive a refund of all monies paid for unused services. A refund
shall be Issued within thirty (30) days after receipt of notice to cancel made within the three (3) day provision. Notice to
cancel must be received In person at your Youfit location or with a written letter delivered via certified mail.

By signing this Agreement, You acknowledge that you are of legal age and have received a complete copy of this Agreement.
You acknowledge that you have read and understand this entire agreement, Including but not limited to the following: The

provision contained in this Agreement, the Waiver of Class Action provision
contained in this agreement, the E-SIGN CONSENT contained In this agreement and all other terms and provisions listed
in this Agreement as it pertains to YouCoach. You further acknowledge that you fully understand and consent to all the
payment terms, cancellation procedures, and Youfit’s rules and regulations contained within this Agreement.

NOTICE: State law requires that we inform you that you (the buyer) choose to pay for any part of this agreement in
advance, be aware that you are paying for future services and may be risking loss of your money in the event this health
spa ceases to conduct business. Health spas do not post a bond, and there may be no other protections provided to you
should you choose to pay In advance.

 

 

 

 

 

 

 

 

 

EMPLOYEE SIGNATURE MEMBER'S SIGNATURE / BUYER'S SIGNATURE
Abt? secome err ER rem te EOD CREDIT CAR

, ‘ . , , EFT AND CREDIT CARD

FINANCIAL .

PRIMARY PAYMENTAccount Credit Card ALTERNATIVE PAYMENT ACCOUNT DRAFT ACCOUNTS
NAME ON ACCOUNT: NAME ON ACCOUNT: LONNY OHLFEST
BANK/CREDIT CARD #: BANK/CREDIT CARD #: XXXX-XXXX-XXXX-2331
ROUTING & EXPIRATION DATE: ROUTING #: Visa EXPIRATION DATE: _ 04 2023
fu 1® the following conditions.
{iby aoreg baw You sates Ro Comoary ean «coined orca fo You soi ecard nm ou ste bre Hf this payment is returned for Non-Sufficient Funds (NSF), You authorize the Company to meke a one-time electronic Nind trenstes (EFT)
@ One.’ ‘Transfers: When You provide 6 check 6 payment, You wthorine the Company either to use information from Your check to make a one-time EFT from Your socourt oF to process Ihe payment as a check iransaction. When the Company uses information from
‘Your check to make an electronic fund transter, Rance mey be withdrawn rom Your account #2 soon as todey's dete. ‘ oreh Ve EFT
foes he want tor lao her the Surmpore or forbs SU cr ce cad carer! cts Ycaan pyro You seour =
(4) f the rogaine payments sat forth in ihe Ghembership ‘amount, You are entitied to notice st eel 10 days eech payment of when II will be made snd how mutt it will be. However. by executing this preeuthorimation, You choces to insiead get

 

 

tu
pay \Blor by Mare tran $00.00 horn tha ost recent paymerd You have made,
Your swerenses thet certain diacioeures required by the Electronic Funds Tresuder Act and its regutations are avaliable for Your review af the Company's webelte: www.abclinancial.com under teri end conditions.

 

 

 

He erengement is ery reanon, this does not release You Lrcder Yous Memberatip Agreement
2 Hi acy payment is not peid upon presentation io Your benk of credividebll card compery for any reason, a vervics fee wil be assessed and ‘A lote foe wil be asenssed orc draRed should any monthly payment become pest due.
Agreement. You j ), 49 store Y

 

 

 

‘You euthortne CLUB and CLUB's agerts, te hws br UB's. ‘You on or in endior Your CLUB. on

‘well sa ery other account or card ‘You through any means to CLUE or CL! (including information online or over the phone) for any payment in relation to iis Agreement CLUB membership
A Information}. CLUB sndior 3 Agents wil use the stored Payment bo procese payment of a# dues, fees, purchases si cherges thet are dus or will become dus, ail heme on the Payment Schedule, fees identified

kn ia Agreemert, membership-relnted obligations, retel transactions, personel lrsiring purchases. Proup exercise purchases. chicare (aes. OF other Puscheess. Te Ce an es aera weet a ahs Acre Payment Information to process payments owed in
feialion to af subsequent, entered between You and CLUS. The transection « or how they wil be calcuted are more epecticaRy vel fot i Py Se ae Ne eT a pea recite i rehacd poncaat promand inna hereenert
of the Term, the stored Pe) Information wil be used to process pa} Wh relation lo the renewal erm, This consent lo store Payment information will not expire uniess | = expressly revoked The cancelation and refund polices wn the Agreemes

iyments owed
‘wil apply to this consent. H any changes are made to the terms of this consent, sn e-mail roitfying You of such changes wit be sent to tha e-mail address provided on the face of ih: Agreement or, Hen ¢.mead is not provided. nabce wil be sent lo lhe mading address provided
(10) This presuthorization peyment arrangement ehall epply to the: (a).

Date__ 04/01/2020 Account Holder

 

 

 

 

 

GAME MABTER YOUCGACH 20180013
Case 20-12841-MFW: Doc 632 Filed 01/12/21 Page 8 off of 3
ADDITIONAL TERMS AND PROVISIONS

BUYER'S ACKNOWLEDGMENT AND ASSUMPTION OF RISK AND FULL RELEASE FROM LIABILITY OF VOUFIT HEALTH CLUG6, LLC.; Buyer ecknowledges that the Personal Training Service purchased
hereunder inciude participation in strenuous Physical activities, Including, but not Kmited to, aerobic dence, weight training, stationary bicyeling, various eerobic conditioning machinery end various nutritions!
programs offered by Youfit Health Clubs, LLC, (the "Physical Activities’). Buyer ecknowledges these Physical Activities involve the inherent risk of physical Injuries of other damages, including, but not limited to,
heart sttecks, muscle strains, pulls or tears, brokan bores, shin splints, heet prostration, knee, lower back, foot injuries and any other illness, soreness, oF injury, however caused, eccurring during of after Buyer's
participation in the Physical Activities, Buyer further eqknowledges thet such risks include, but ere not limited to, Injuries caused by the negtgence of an Instructor or other person. defective or improperly used
equipment, overexertion of a Buyer, slip and fall by the Guyer, or en unknown health problem of a Buyer. Buyer egrees to assume all risk and responsibilty involved with participation in We Physical Activities Buyer
offre that Buyst ie in good physical condition and does not suffer from any disability that would prevent or limit participation in the Physical Activities. Buyer acknowledges participation will be physically an¢
mentally chaflenging, and Buyer agrees that i Is th oneibility of Buyer to seek competent medical or other professional advice regarding any concerns or questions involved with the ability of Buyer to take part
In vouht Health Clubs, LLC's Physical Activities. ning this Agreement, Buy: serte thet he or che is capable of 1 particlpating in the Physical Activities. Buyer agrees to assume all risk and responsibility for
hot exceeding his or her physi limits. Buyer, on behalf of Buyer, his or her heirs, assigns and next of kin, a to release Youft Health Clubs, LLC (99 well as any of is owners, employees, of authorized
agents, including contractors) from any and efi Heblity, claime and/or litigation actions thet Buyer may he: ‘ee 3 itty or death or other damages of any kind. Including out not limited to puntive damages.
trising out of participation in Youft Heath Clubs, LLC Activities, including, but not limited to the Personal Training Serv and the Physical Activitles, even It caused by the n nce, gross neghgence, intentional
acts or omissions and/or any other type of fault of Youfit Heatth Clubs, LLC. Ite owners, employees, or other agents, 0

 

    
 

 

 

          

 

WAPORTANT NOTE: Buyer, on his or her own dehell, or es en agent or guardian for a client identified above who will use the Personal Training services p under this {as used herein, indi

Gnd cokectively, “Buyer’), by signing end egreeing to perteke in Youdt Health Clubs, LLC, services and related activlies, egress to release Yourit Heath Clubs, LLC from Wability due to participation. Buyer is urged
to have this release agreement reviewed by an ettorney before signing. Buyer acknowledges good and valuable coneideration of agreeing to all terma and condition of this release, In the form of Youftt Heelth Clubs,
LLC agreeing to reduce initiel buyer charges by the amourt set forth above.

eaode chews BELLED MONTHLY TO A CHECKING, BANK, AND/OR SAVINGS ACCOUNT: Buyer (indidually ond of guardian of member) hereby authorizes You reekh Clubs andor its agents to make
Perlodlo charges to or withdrawels from the account ueed to pay the initisl payment described sbove or the ecqount ated beiow or replace Tank haceuter for payment of eny sume due YouN Heath Clube, LUC ands
oe overs’ incites oF servione (the Pe att flows. Buyer waives the right to receive prior notion for charges or anemic hae rw be a apa tb pb ware a
on this bervine Service charges Parole Dany uring of slecrronic funds treneter ere the sole of the buyer. Suyer underetande thet the
buyer in A conte of byes pyre wd a fie EFT subereaon wi orn ait Yoo i agente receh on vie certified mall of termination of this sprearnont as shown
this agreement an: ff feesonabie opportunity to act on that notice. if you decide to Pun ime tonnes a ‘a five (6) day notice ie required. Such natificetion will Not otherwise ai agreement and
buyers ockgaton nerein’ Guyer understanse that cenowleton of EFT autvorcetion ne wey tha ebigation to AiR te terme and payments of this agreement.
tf you provide us with more than one method of payment, you authorize us to charge any amounts you ray owe up Including, but not Wenked to, any membersbip related obligetions, retell tansectione, snd/or oniine
purchases to eny form of peytnent which you have provided us undl auch tine es you reveka your eutnoremton for thal mathod of peyment by written ‘notification delivered to the olub In person or preferably vie certified
mail to the address listed above. ‘As 5 gurvion te members to provide @ oredk or debi cards a form of payment we reserve the right to BI expired crecit or debK carce and or obteln new expiration datve from card leavers
Tre reece, these dates wveiiadle untk the meerber hes cancetied in exoordance with this agreement or revoke thelr suthorization to bill with their financie!
ny other p » YOu and agree thet the amount of your monthly mambership dues is based on current sales tax rates and to the extent euch rates should increase
during your ‘membership the club hee ne “iohte increase your monthly membership dues by the amount of such increase. If you have requested privilege of peying your monthly dues by pre-authorized electronic
funds transfer, the monthly amount so transferred wil be adjusted to reflect any increase in the sale tax rate.

IDENTIFICATION: YOUFIT HEALTH CLUBS, LLC REQUIRES A BUYER TO FURNISH IDENTIFICATION UPON ENTRY TO THE FACILITY AND BE CURRENT YOUFIT HEALTH CLUBS MEMBER IN GOOD
Ti ING.

PHYSICAL INFIRMITY/DEATH: You may cancel thie Agreement if you become physically unebie to avail yourself of a substantial portion of the services which you used trom the commencement of the ment
urétt the time of the permanent disability, or vpon your death, your estate may cance! this Agreement: and such cancellation shall be authorized only upon you or your eatete furnishing Youst Hi Chibs,
LLC certification of such permanent disability by @ physician licensed under Florida state chepter 458, 456, 460 or chapter 461 provided the diagnoets or treatment is within the physician's scope of practice,
of certifcatign of your death. Buyer hes the Coton: to freeze thelr personal training agreement with Youtt Health Clubs, LLC for medical reasons with a letter from Doctor. The freeze may be Iseued for three (3)
months ef one time, totaling to six (6) months in a twelve (12) month period. Freezes do not substitute or replace any Invoices on original agreement nor will they apply as an invoice within the required 30
ay canceiiation precedure,

PERSONAL TRAINING SERVICES: The service being requested Is for a program, end not the services of any individual trainer. The assigned trainer may not be avaiable to conduct any one of all sessions, in
whioh case, another trainer will be assigned. Client is not entitled to a refund Ifthe original signed trainer is not available. Training sessions and trainers ere not available at ail times. Sessions are up to a maximum.
of sixty (60) minutes In duration, unless specifically stated elsewhere in this agreement. Youft Health Clubs, LLC wil make every attempt to provide the best service possibie, acknowledging client requests {auch
‘as trainer, gender, age, appointment time, etc.) but will not be held liable, or otherwise does not affect ine terms of this agreement. in the event these requests cannot be mel. Your spesions will become avedabie
for use at the rate in which you meke your payment if the first and last month's dues are collected at the point of sate, than the last month s sessions wit be held unt the fins! payment of the initial term has been
made. All appointment cancelistions need to be meade twenty-four (24) hours prior to the scheduled eppointment tims to not be considered # ‘no-show’. In the event the client "no-shows" for thelr echeduted session,

the client will be charged for that session. In the event the trainer “no-shows” for the scheduled appointment and there is no other trainer available at that time, Youfit Health Clubs, LLC will edd one (1) free training
session to the original sgreement term. Cilent has three (3} months from date of last payment to use 24 or jess sessions. 25-48 sessions must be used within etx (¢) months from date of last payment.
48-08 sessions must be ueed within nine (8) months from date of last payment. 96 or mare esesions muat be used within 12 months from date of last payment. If sessions (inokding make-up sessions)
extend beyond the above stated period, then the remaining sessions of the Agreement are considered to have lepsed and will immediately be discontinued. Failure to use ervice does noi relieve any Buyer of
, late cherges and other monies due under the Agreement In ful. The completion date will be extended only when a signed doctor's note is received
8 from belng completed within the normal allotted time period.

 

 

        
 

REFUNDS: No refunds s!
entitled to a refund for use:

made for services purchased, except ss specifically provided in this Agreement. tf you are entitied to a refund, your refund will be limited to unused sessions. in no event are you
sions.

 

PAYMENT IN FULL: If ellent desires to pay in full for future services, client's execution of this agreement hereby conattutes & written request to make such payment in full. Refunds wilt not be issued for any PIF
(Paid In Full) agreement with Youfit Health Ciubs, LLC.

RETURNED CHECKS & LATE FEBS: A twenty-five dottar (825) fee will be charged for any returned checks. A seven cotter ($7) late fee & a three dotier ($3) service fee will be assessed to late
Payments. If the member defaults on the ag) we may Of all unpaid instellments.

 

BUYER'S DEFAULT: Buyer shall be deemed in default of this Agreement upon the failure to comply with any of the terms and conditions of the Agreement, including, but not Hited to the obligation to meke any
payment as and when due. Upon defauk, Youfit Health Clubs, LLC shalt have ail rights end of this end of an ection of all applicable damages. You
Personai Training delays or refrains from exercising any rights under this Agreement, Youft Heath Clubs, LLC does not waive, nor will Youft Health ing LLC lose those rights. if Youft Health Clubs, LLC accepts
tate of parte! payments from Buyer, Youfit Health Clubs, LLC does not waive the right to receive full and timely payments end other charges under this agreement.

 

 

SUCCESSORS AND ASSIGNS: Buyer agrees that elt terms and conditions of this Agreement shall be binding upon the heirs, personel representative, lawful successors, end susigns of Buyer, and anyone claiming
by or through Buyer. Youft Health Clubs, LLC may sel, assign or transfer our right to recelve payment from you to @ finance company, benk, or other Insthution. You wil be notified of such a transfer. Neither you
nor any member may sell, assign, or transfer a membership, or any right thereto.

 

ENFORCEABILITY: The parties agree thet if any provision or portion of this Agreement is dectared void the unenforceable, such provision or partion of # provision shall be deemed severed from this Agreement,
which shall otherwise remein in full force and effect. Further, if any such provision or portion of a provision may be reduced and/or narrowed In scope or the like, Buch provision or portion of # provision shail be
teduced, narrowed and/or the like, and #0 enforced.

GOVERNING LAW: You are paying for future services and may be reking loas of your money in the event this heakh, studio and/or business location ceases to operate. This health studio te not required by Florida
taw to provide any security, and there may not be other protections provided to you should you choose to pay in advance.

ATTORNEY FEES: in the event either party finds K necessary to commence itigation of other court action to enforce the terme and conditions of this Agreement the prevailing party in such ikigation of court ection
ahalt be entitied to receive their attorney's fees court costs and other charges.

MINIMUM AGE: Minimum age for ef members is 13 years oid. Members under the age of 18 require parent or guardian consent at the time of purchase. Members under the age of 16 must be accompanied by
perent or guardian at all times while using our facilities.

HUATAD OR OF MARAT. B FULL REL EARS OF LOUELT: You agree to fully release Youflt, Ite owners, employees, affiilates, subsidiaries, suthorized agents, and independent contractors from any and ail
jatine, demands, or other actions that You may have far injuries, disability, death, or any other actions that You may have for injures, disability, or death or other aameave of any kind, Inctuding,
but not limited to, direct, special, Incidental, indirect, punitive, or consequential damages, whether arising In tort, Agreement, negligence, or breach of warranty arleing out perticipation of any services
offered by Youfit, the use of sny of its facilities or equipment, including but not limited to any physical activins; personal training Srenviose, participation in any group clesees, or any other ect even
caused by the negligence of fault of Youfit, Ks owners, agents, You are urged to see a doctor you commence any phystoat

and to follow a doctor's acivice as to your health, fitness, or physical capabilities. Further, you are urged to have this Agreement reviewed by an sitorney before signing, and your signature andior
inittats Indicates your sooeptanoe of ail the terms and conditions In this Agreement, without Ilmitation.

 

PHOTOGRAPHY AND VIDEO: Professional photography and recording of video on the premises is not allowed without the advance written approval of Youft Health Ciuoe’ Lega! Department and execution of appropriete
telease/consent forms. Personal photography (1.0., “selfies” and photos posted to social media sites) is allowed in public areas of the chub only. You must heve consent to photograph any other member, guest or teem
tember. No photography or cameras of any kind ere ellowed in any focker room, rest room, sauna/steem room, or in the chikicare center.

Youfit allows certain team members to take images of members and guests for social media purposes, including participants In group fitness and team training classes. If you do not wish to have Images taken by Youll,
pleese let the team member know, so that you oan opt out. By your continued use of Youft’s premises and services, including participation in the olese, you irrevocably oonsent to and grant Youfit the excivelve, workiwide,
perpetual, royety-ree and otherwise unlicnted right to use, copy, modi, distribute, publicly diapey and perform, publi, tranemit, remove, retein, and repurposs the images for any purpose in any media or form of
communication, without additional consent end without compensation, including but not limited to Youfit's and pi use on tts

ARBITRATION: pornos woroes Uret any depute, controversy. oF cei ariang out of or relating In any way to the Membership Agreement, including witout mation any dispute concaming th coneruction, ely.
Interpretation, enforceability, of thin Membership Agreement, shall be exclusively resolved by binding ita Commercial Arbitration R:
The place of the arbitration shal! be city of club and Florida lew shall apply. In dvs event cla cai aris out ef or eloting in any wey va ta Merberenp Agrewmert. te ostrotehing party shal nobly the oir pasty

writing thereof th 6 demend for arbitration witch shalt be made within a reasonable time after the claim has arieen, end in no event shell t be made after two yeers from when the aggrieved party knew or should
wenn oe Judgment on the award rendered by the erbitrator may be entered In any court having jurisdiction thereof. This arbitration clause shell eteo apply to eny dispute, a eee or clei between
packet byt Da-ihianl: diag frome Club contracts in order to perform its obligations or exercise ts rights under thie Membership Agreement, including without limitations, ite third party payment processor,

MEMBER UNDERSTANDS AND AGREES THAT THE MEMBER AND THE CLUB ARE WAIVING THE RIGHT TO A JURY TRIAL OR TRIAL BEFORE A JUOGE IN A PUBLIC COURT. NEITHER THE MEMBER NOR
THE CLUB SHALL BE ENTITLED TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY ARBITRATION, OR TO INCLUDE IN ANY ARBITRATION ANY DIGPUTE AS A REPRESENTATIVE OR
MEMBER OF A CLASS, OR TO ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL PUBLIC OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.

E-SIGN CONSENT: Certain laws and reguintions may require Yoult and/or ABC Financial Services, LLC, to provide Member with written notices and disdlosures on paper. With Member's coneert, this information may

be provided to Member efectranically. Member ¢ consent hereto shall apply each and every dlecioeure, notice, sgreement, sttemend, term and condiion, end any end any other informetion (collectively, the “Doournents”) thet

Youlit and/or ABC Financial Services, LLC, may provite Member. Mamber'e consent to receive the Documents electronically shell continue until expressty withdrawn by Member, Notwithstanding, Member mey request a

OT Cutt ales ABC Piven Serreee LLC Ure er ed nt nace ar ants LLC, and requesiing & paper 20Py. Member Tiny withdrew Re consent et any ire by neblying ihe customer eervice department
Finenciel receive the

Upon withdrawing consent, shett electronically.
Member's receipt of the Oocuments. Member egrees to maintain a valid emeil addrese with You and/or ABC Financiel Services, LLC, snd to prompély notify Youllt ender ABC F Services, LLC Financial Services,
if Member hes another electronic contact Mernber contact information

following
material modification. By accepting the terme of thie Agreement, Member does hereby agree to the terms and conditions of thie peragraph and consents to the sanw. Member does also confirm thet Member
has the software and hardware descrinad above, that Member has the means necessary to sccees, view and receive the Documents electronically, and thet Member hae provided a valid and ective emait
addrese to Youfit and/or ABC Financial Services, LLC.

CONTACT: Member affirms, acknowledges, and attests that Member's mailing address, telephone number, cellular telephone number and @-mail address provided on the face of this agreement ere accurate and were
provided by Member voiunterity. Subject to epptioable law, Member egress that Youfit and ASC Financial Services, LLC, including ks agente and affiliates, may contect Member at any meiling address, telephone number,
cellular telephone number, or e-mail address set forth on the face of this agreement, or subsequently provided by Member to Youfit and/or ABC Financial Services, LLC.

 

WARNING: Use of steroids to increase strength or growth can cause heart problems. Steroida can keep teenagers from growing to thelr ful height, they can eo cause heart diaease, stroke end damege liver function.
Men and women using sterokts may develop fertility probleme, personality changes and acne. Men can also experience premature baiding and development of breast tissue. These heelth hazards are in eddition to civil
and criminal penalties for unauthorized sale, use or exchange of anabolic steroids.

 

 
Case 20-12841-MFW Doc 632 Filed 01/12/21 Page9 363

Youfit

HEALTH CLUBS

 

PARENT / GUARDIAN WAIVER

IN EXCHANGE FOR YOUFIT™ ALLOWING MY MINOR CHILD TO PURCHASE A MEM-
BERSHIP AND TO PURCHASE A MEMBERSHIP AND TO USE ALL INCLUDED FACILI-
TIES,

|
THE PARENT/GUARDIAN OF
LONNY G OHLFEST

 

HEREBY AGREE TO BE RESPONSIBLE FOR ANY AND ALL DAMAGES TO THE
PREMISES OF, OR EQUIPMENT BELONGING TO, YOUFIT™. FURTHER, I, INDIVID-
UALLY AND ON BEHALF OF MY CHILD, AGREE TO INDEMNIFY AND HOLD HARM-
LESS YOUFIT™, ITS EMPLOYEES, AGENTS, OR OFFICERS, WITH RESPECT TO
DAMAGE AND LOSS TO ALL PERSONS OR PROPERTY, INCLUDING MY CHILD,
AND DO HEREBY RELEASE AND FOREVER DISCHARGE YOUFIT™, ITS EMPLOY-
EES, OFFICERS AND AGENTS FROM ANY AND ALL CLAIM FOR LOSS FOR DAM-
AGES RESULTING THEREFROM. ALL MEMBERS UNDER THE AGE OF 16 YEARS
OLD MUST BE ACCOMPANIED BY THEIR PARENT/GUARDIAN AT ALL TIMES
WHILE INSIDE THE CLUB. NO ONE UNDER THE AGE OF 13 YEARS OLD IS PER-
MITTED ONTO THE PREMISES.

| HAVE READ AND ACCEPTED THE TERMS OF THE AGRE

  

04/01/2020
DATE

 

PARENT/GUARDIAN

 
  
 

 

  
